                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ARTHUR CHANEY, #Y16794,                           )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )           Case No. 19−cv–00357−SMY
                                                   )
 C/O WALL,                                         )
 MEDICAL TECHNICIAN LANG,                          )
 MEDICAL TECHNICIAN RAYBURN,                       )
 DR. SIDDIQUI,                                     )
 CHAD FRIERDICH,                                   )
 ILLINOIS DEPARTMENT OF                            )
 CORRECTIONS, and                                  )
 WARDEN,                                           )
                                                   )
                Defendants.                        )

                              MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Arthur Chaney, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this civil rights action

pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff alleges

Defendants were deliberately indifferent to his serious medical needs when they denied and delayed

the disbursement of his pain medication. He requests money damages and injunctive relief.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C. §

1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from a

defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations of the pro se complaint are to be liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                       1
                                                The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): In October 2018, Plaintiff

was admitted to an outside hospital on two separate occasions because of his pain. (Doc. 1, pp. 5, 7).

On October 11, 2018, prior to his first hospital visit, Plaintiff requested his pain medication from

Corrections Officer Wall, but never received it. Id. at p. 6. On another occasion, following his second

discharge from the hospital, he requested his medicine from Nurse Rayburn around 8 or 9 p.m., but

did not receive it for almost two hours. The next day, Plaintiff requested his medicine from Medical

Technician Amy Lang around 11 p.m. and did not receive it until 2:40 a.m. Id. at pp. 5-7. On

November 2, 2018, Plaintiff requested his medication twice and it never came. Id. at p. 7.

        Based on the allegations in the Complaint, the Court designates a single claim:

        Count 1:          Eighth Amendment deliberate indifference claim against Wall, Lang, and
                          Rayburn for refusing or failing to provide Plaintiff his pain medication when
                          requested.

The parties and the Court will use these designations in all future pleadings and orders, unless otherwise

directed by a judicial officer of this Court. Any claim that is mentioned in the Complaint but not

addressed in this Order is considered dismissed without prejudice as inadequately pled under

Twombly. 1

                                           Preliminary Dismissals

        Plaintiff lists Dr. Siddiqui and Chad Frierdich among the defendants, but makes no allegations

against either of them in the body of the Complaint. Plaintiffs are required to associate specific

defendants with specific claims, so that defendants are put on notice of the claims brought against them

and they can properly answer the Complaint. See Bell Atlantic Corp., 550 U.S. at 555 (2007); FED. R.

CIV. P. 8(a)(2). Where a plaintiff has not included a defendant in his statement of the claim, the




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).


                                                              2
defendant cannot be said to be adequately put on notice of which claims in the Complaint, if any, are

directed against him. Merely invoking the name of a potential defendant is not sufficient to state a

claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Accordingly,

Defendants Dr. Siddiqui and Frierdich will be dismissed from this action without prejudice.

        Additionally, Plaintiff cannot maintain his claims against the Defendant Illinois Department of

Corrections. Not only does he not make any allegations against IDOC, but it is a state governmental

agency which cannot be sued for money damages. See, Will v. Mich. Dep’t of State Police, 491 U.S.

58, 71 (1989) (“Neither a State nor its officials acting in their official capacities are ‘persons’ under §

1983.”). For these reasons, IDOC will be dismissed from this case with prejudice.

        Finally, the Court notes that although Plaintiff does not mention the Warden of Menard in the

body of the Complaint, the Warden is an appropriate official capacity defendant with respect to

Plaintiff’s request for injunctive relief. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011);

(Doc. 1, p. 3). Accordingly, “Warden” will remain on the docket as an official capacity defendant.

                                                Discussion

                                                 Count 1

        “Delaying treatment may constitute deliberate indifference if such delay ‘exacerbated the

injury or unnecessarily prolonged an inmates’ pain.’” See Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012)) (quoting McGowan v. Hulick, 612 F.3d 363, 640 (7th Cir. 2010)). Therefore, Plaintiff has

sufficiently stated a deliberate indifference claim against Defendants Wall, Lang, and Rayburn as he

alleges treatment of his pain was delayed and at times denied resulting in additional pain, suffering,

and mental anguish.

                                      Motion to Appoint Counsel

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating test for recruiting counsel). Plaintiff lists



                                                         3
five law firms that he has contacted in an attempt to obtain counsel. However, he has not provided the

Court with copies of the letters or written responses. Accordingly, he has not demonstrated reasonable

efforts to retain counsel on his own. With respect to his ability to pursue this action pro se, other than

claiming that he is has filed a Motion to Proceed in forma pauperis and he has not been previously

represented by court appointed counsel, Plaintiff does not include any reasons for why he is not

competent to litigate this matter without representation. The claim in this case is straightforward and

Plaintiff appears competent to litigate this matter without representation at this time. The Court will

remain open to appointment of counsel as the case progresses.

                                              Disposition

        IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is DENIED

without prejudice.

        IT IS FURTHERED ORDERED that, for the reasons stated, all claims against Defendants

Siddiqui and Frierdich are DISMISSED without prejudice and the claims against the Illinois

Department of Corrections are DISMISSED with prejudice. The Clerk of Court is DIRECTED

to terminate Siddiqui, Frierdich, and Illinois Department of Corrections in the Case

Management/Electronic Case Filing (“CM/ECF”) system.

        IT IS FURTHER ORDERED that COUNT 1 shall proceed against Wall, Lang, and

Rayburn.

        IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Wall, Lang, Rayburn,

and the Warden of Menard (official capacity only): (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and return the

Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were

sent, the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court

                                                        4
will require that Defendant pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

        If a Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the Complaint

and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

        This entire matter shall be REFERRED to a United States Magistrate Judge for disposition,

pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs under

§ 1915, Plaintiff will be required to pay the full amount of the costs, even though his application to

proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

        Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for leave

to commence this civil action without being required to prepay fees and costs or give security for the

same, the applicant and his or her attorney were deemed to have entered into a stipulation that the

recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall pay therefrom

all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer or

other change in address occurs. Failure to comply with this order will cause a delay in the transmission

                                                        5
of court documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV.

P. 41(b).

        IT IS SO ORDERED.

        DATED: 8/8/2019

                                                                s/ Staci M. Yandle
                                                         STACI M. YANDLE
                                                         United States District Judge




                                           Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will take 90

days or more. When all the defendants have filed Answers, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to wait

until counsel has appeared for the defendants before filing any motions, to give the defendants notice

and an opportunity to respond to those motions. Motions filed before defendants’ counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless specifically directed to do so.




                                                        6
